DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al (US2019/0059856 A1) (hereinafter “Jin”).
	Regarding claim 6, Jin teaches an ultrasound diagnostic apparatus to which a plurality of ultrasound probes are connected (“An ultrasound diagnosis apparatus comprising: at least one wired ultrasound probe…at least one wireless ultrasound probe” clms 1, 11, fig. 1 and assoc par) and which transmits and receives ultrasound using one of the plurality of ultrasound probes to generate ultrasound image data (“transmit ultrasound signals generated by transducers of an ultrasound probe to an internal part of an object and receive information about echo signals reflected therefrom, thereby obtaining an image of the internal part of the object”), the ultrasound diagnostic apparatus comprising:

	an ultrasound signal receiver which receives an ultrasound signal transmitted from the ultrasound probe in response to the signal for ultrasound (“The first and second wired ultrasound probes 111 and 112 may each transmit the reflected ultrasound echo signals to the controller 140.” [0073]; also see clm 13);
	a detector (“a controller” clm 11) which detects the ultrasound probe from which the ultrasound signal is received (“a controller configured to detect an ultrasound probe being used by a user to examine an object” clm 11); and
	a hardware processor (“controller 140 may be formed as a hardware module including at least one of a central processing unit (CPU)” [0083]) which switches and sets the detected ultrasound probe to be the ultrasound probe which is used (“configured to detect an ultrasound probe being used by a user, from among the at least one wired ultrasound probe and the at least one wireless ultrasound probe, and activate the detected ultrasound probe” [0005], clm 11).

	Regarding claim 7, Jin teaches an ultrasound diagnostic apparatus to which a plurality of ultrasound probes are connected and which transmits and receives 
	a signal-for-ultrasound generator which generates a signal for ultrasound (“wireless communication module to transmit, to the wireless ultrasound probe, a beamforming control signal for controlling a beamformer” clm 14; see claim 6 rejection);
	an ultrasound signal transmitter which transmits an ultrasound signal in response to the signal for ultrasound (“The first wireless ultrasound probe 511 that has received the beamforming control signal from the controller 530 may generate ultrasound transmitting signals via the beamformer 511 a and transmit the generated ultrasound transmitting signals to the object via a plurality of transducers included therein” [0121]);
	a detector which detects the ultrasound probe which received the ultrasound signal (“a controller configured to detect an ultrasound probe being used by a user to examine an object” clm 11; see claim 6 rejection); and
	a hardware processor which switches and sets the detected ultrasound probe to be the ultrasound probe which is used (“configured to detect an ultrasound probe being used by a user, from among the at least one wired ultrasound probe and the at least one wireless ultrasound probe, and activate the detected ultrasound probe” [0005], clm 11; see claim 6 rejection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kook et al (US2019/0383920 A1) (hereinafter “Kook”) in view of Yoon et al (US2016/0262726 A1) (hereinafter “Yoon”).

	Regarding claim 1, Kook teaches an ultrasound diagnostic apparatus to which a plurality of ultrasound probes are connected and which transmits and receives ultrasound using one of the plurality of ultrasound probes to generate ultrasound image data (“Ultrasound imaging systems including transducer probes” abst., also see clms 1-2, 10; and “use the probe 110a to transmit ultrasound signals into the region of interest and to receive the corresponding echo signals … converts one or more characteristics of the received echo signals ... into image data” [0010]), the ultrasound diagnostic apparatus comprising:
	a detector which detects the ultrasound probe which is used among the plurality of ultrasound probes (“the system 100 is further configured to specifically locate the probes 110 relative to the base unit 120” [0022]); and
	a hardware processor which switches and sets the detected ultrasound probe to be the ultrasound probe which is used (“base unit 120 can then send a request message to the wireless tag 115 associated with the probe 110 having the specific serial number and the wireless tag 115 can respond” [0021]);
	but Kook fails to explicitly teach a detector which optically detects the ultrasound probe.

	a hardware processor which switches and sets the detected ultrasound probe to be the ultrasound probe which is used (“the controller may activate the selected probe” [0023]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Kook with the optical probe detection as taught by Yoon, because the use of ultrasound imaging apparatuses that include a plurality of probes can take a long time for an operator to use (Yoon [0006]). Multiple probes may be compatible with one system, and particular probes may be better for a certain imaging procedure than other probes (Kook [0002]). A system which assists the operator to locate and use the proper ultrasound probe is desired to improve the workflow of ultrasound systems (Kook [0001]-[0002]).

	Regarding claim 2, Kook further teaches the detector detects an identifier (“transducer probes having wireless tags”, “wireless tag 115” abst, [0016], clm 1, fig. 1 and assoc par) including identification information of the ultrasound probe attached to the ultrasound probe and detects the identification information of the ultrasound probe included in the identifier (“information about invariable or semi-invariable properties or attributes of the probe” [0017], clm 1, fig. 1 and assoc par),
explicitly teach a detector which images the ultrasound probe.
 	However, in the same field of endeavor, Yoon teaches an ultrasound imaging apparatus (clm 10) comprising a detector which images the ultrasound probe (“a camera to detect the positions of the probes 20” [0092]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with the probe identifier as taught by Kook in view of Yoon, because the use of ultrasound imaging apparatuses that include a plurality of probes can take a long time for an operator to use (Yoon [0006]). Multiple probes may be compatible with one system, and particular probes may be better for a certain imaging procedure than other probes (Kook [0002]). A system which assists the operator to locate and use the proper ultrasound probe is desired to improve the workflow of ultrasound systems (Kook [0001]-[0002]).

	Regarding claim 4, Kook further teaches the detector detects an identifier including contents of a setting for an examination using the ultrasound probe attached to the ultrasound probe and detects the contents of the setting for the examination included in the identifier (“procedures generally performed with the probe (e.g., cardiac, abdominal, musculoskeletal, etc.), a type of patient the probe is generally used with (e.g., adult, pediatric, infant, etc.), serial numbers, warranty information, ownership information, usage information, etc.” [0017], clm 1),	
explicitly teach a detector which images the ultrasound probe and the hardware processor sets the detected contents of the setting for the examination.
	However, in the same field of endeavor, Yoon further teaches an ultrasound imaging apparatus (clm 10) comprising a detector which images the ultrasound probe (“a camera to detect the positions of the probes 20” [0092]), and
	the hardware processor sets the detected contents of the setting for the examination (“selecting a preset corresponding to the selected probe is entered within the reference time, activating the selected probe based on a preset selected” [0012]; and “the probe 20c automatically selected as the imaging probe, the ultrasound imaging apparatus 1000 may select as the imaging parameter the default preset corresponding to the selected probe 20c” [0095]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with the image detector and processing functions taught by Yoon, because the use of ultrasound imaging apparatuses that include a plurality of probes can take a long time for an operator to use (Yoon [0006]). Multiple probes may be compatible with one system, and particular probes may be better for a certain imaging procedure than other probes (Kook [0002]). A system which assists the operator to locate and use the proper ultrasound probe is desired to improve the workflow of ultrasound systems (Kook [0001]-[0002]).

Regarding claim 5, Yoon teaches the detector images the ultrasound probe (see claim 1 rejection) and detects predetermined movement of the ultrasound probe (“the ultrasound imaging apparatus 1000 may detect a gesture of a user who is holding any of the probes 20 a-20 d” [0093]); and
	the hardware processor performs a command corresponding to the detected predetermined movement (“the probe 20 may transmit the ID information of the probe 20 itself” [0093]; and “the ultrasound imaging apparatus 1000 may select as the imaging parameter the default preset corresponding to the selected probe” [0095]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with gesture detection taught by Yoon, because the use of ultrasound imaging apparatuses that include a plurality of probes can take a long time for an operator to use (Yoon [0006]). Multiple probes may be compatible with one system, and particular probes may be better for a certain imaging procedure than other probes (Kook [0002]). A system which assists the operator to locate and use the proper ultrasound probe is desired to improve the workflow of ultrasound systems (Kook [0001]-[0002]).

	Regarding claim 8, Kook teaches an ultrasound probe switching method (“A method of detecting ultrasound probes” clm 17) used in an ultrasound diagnostic apparatus to which a plurality of ultrasound probes are connected and which transmits and receives ultrasound using one of the plurality of ultrasound probes to generate 
	detecting the ultrasound probe which is used among the plurality of ultrasound probes (“the system 100 is further configured to specifically locate the probes 110 relative to the base unit 120” [0022]); and
	switching and setting the detected ultrasound probe to be the ultrasound probe which is used (see claim 1 rejection),
	but Kook fails to explicitly teach optically detecting the ultrasound probe.
	However, in the same field of endeavor, Yoon teaches an ultrasound imaging apparatus (clm 10) which optically detects the ultrasound probe which is used among the plurality of ultrasound probes (“the ultrasound imaging apparatus 1000 may be furnished with a camera to detect the positions of the probes 20” [0092]); and
	switching and setting the detected ultrasound probe to be the ultrasound probe which is used (“the controller may activate the selected probe” [0023]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Kook with the optical probe detection as taught by Yoon, because the use of ultrasound imaging apparatuses that include a plurality of probes can take a long time for an operator to use (Yoon [0006]). Multiple probes may be compatible with one system, and particular probes may be better for a certain imaging procedure than other probes (Kook [0002]). A system which assists the operator to locate and use the proper ultrasound probe is desired to improve the workflow of ultrasound systems (Kook [0001]-[0002]).

	Regarding claim 9, Kook teaches a non-transitory computer-readable storage medium storing a program (“a base unit including a display, a memory storing instructions, and a processor configured to execute the instructions” claim 10) causing a computer in an ultrasound diagnostic apparatus to which a plurality of ultrasound probes are connected and which transmits and receives ultrasound using one of the plurality of ultrasound probes to generate ultrasound image data (see claim 1 rejection), the program comprising:
	detecting the ultrasound probe which is used among the plurality of ultrasound probes (“the system 100 is further configured to specifically locate the probes 110 relative to the base unit 120” [0022]); and
	switching and setting the detected ultrasound probe to be the ultrasound probe which is used (see claim 1 rejection),
	but Kook fails to explicitly teach optically detecting the ultrasound probe.
	However, in the same field of endeavor, Yoon teaches an ultrasound imaging apparatus (clm 10) which optically detects the ultrasound probe which is used among the plurality of ultrasound probes (“the ultrasound imaging apparatus 1000 may be furnished with a camera to detect the positions of the probes 20” [0092]); and
	switching and setting the detected ultrasound probe to be the ultrasound probe which is used (“the controller may activate the selected probe” [0023]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the non-transitory computer-readable storage medium taught by Kook with the optical probe detection as taught by Yoon, because the use of ultrasound imaging apparatuses that include a plurality of probes can take a long Yoon [0006]). Multiple probes may be compatible with one system, and particular probes may be better for a certain imaging procedure than other probes (Kook [0002]). A system which assists the operator to locate and use the proper ultrasound probe is desired to improve the workflow of ultrasound systems (Kook [0001]-[0002]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kook in view of Yoon, and further in view of Rothberg et al (US2017/0360412 A1) (hereinafter “Rothberg”).

	Regarding claim 3, Kook in view of Yoon teaches the ultrasound diagnostic apparatus according to claim 1, Yoon further teaches the detector images the ultrasound probe and detects the ultrasound probe (see claim 1 rejection),
	but neither reference above explicitly teaches detecting the ultrasound probe from the external shape of the ultrasound probe.
	However, in the same field of endeavor, Rothberg teaches an ultrasound apparatus (clm 1) featuring a detector which images the ultrasound probe and detects the ultrasound probe from an external shape of the ultrasound probe (“the ultrasound device 502 may have distinctive characteristics (e.g., shape and/or color) that may be readily identifiable in the image 512. Thereby, the computing device 504 may identify the pose of the ultrasound device 502 in the image 510 by analyzing one or more characteristics of the ultrasound device 502 in the image 510.” [0207]; “shape” has been interpreted as analogous to the external shape of the ultrasound probe).
Kook [0001]-[0002]). A system as described above can inform an operator on the positioning of the ultrasound device to improve the generation of medically relevant images (Rothberg [0006]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mihailescu et al (US2013/0237811 A1): Mihailescu teaches an ultrasound transducer and machine-vision camera system which can use fiducial markers to locate ultrasound probes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/           Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/           Supervisory Patent Examiner, Art Unit 3793